Opinion issued May 12, 2022




                                      In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00573-CV
                            ———————————
                          IN THE MATTER OF J. B. J.



                     On Appeal from the 314th District Court
                             Harris County, Texas
                       Trial Court Case No. 2020-00424J


                           MEMORANDUM OPINION

        Appellant, J.B.J., has filed an unopposed motion to dismiss this appeal. No

opinion has issued in this appeal. Accordingly, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as

moot.

                                  PER CURIAM

Panel consists of Justices Landau, Hightower, and Rivas-Molloy.